Filed 11/9/20; Certified for publication 12/1/20 (order attached)




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FOURTH APPELLATE DISTRICT

                                               DIVISION TWO



 In re D.H., a Person Coming Under the
 Juvenile Court Law.

 THE PEOPLE,
                                                                    E074178
          Plaintiff and Respondent,
                                                                    (Super.Ct.No. J278867)
 v.
                                                                    OPINION
 D.H.,

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Denise Trager

Dvorak, Judge. Affirmed.

         Connie A. Broussard, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland, Scott Taylor,

and Laura Baggett, Deputy Attorneys General, for Plaintiff and Respondent.


                                                          1
                                             I

                                    INTRODUCTION

       Defendant and appellant D.H. (minor) has a history of defiant and criminal

behavior, resulting in him being placed on formal probation in two juvenile delinquency

matters. Throughout his probationary period, minor violated the law and the terms and

conditions of his probation. While still on probation, the juvenile court dismissed the

Welfare and Institutions Code1 section 602 petitions and terminated minor’s probation as

unsuccessfully completed based on a joint request from the San Bernardino County

Children and Family Services (CFS) and the probation department to transfer jurisdiction

to the dependency court under section 300. Minor requested the juvenile court seal his

section 602 juvenile delinquency records, and the juvenile court denied his request. On

appeal, minor argues the juvenile court was required to seal his records under

section 786, subdivision (e). Alternatively, minor contends the juvenile court abused its

discretion in denying his motion to seal his records under section 786, subdivision (a).

We find no error and affirm the judgment.

                                             II

                  FACTUAL AND PROCEDURAL BACKGROUND

       On November 30, 2018, minor, along with his minor brother, R.H., and another

coparticipant, went to a residence to confront a female about stolen property. While at



       1 All future statutory references are to the Welfare and Institutions Code unless
otherwise stated.

                                             2
the residence, minor repeatedly punched the female victim and his brother stabbed the

victim numerous times.

         At the time of the incident, minor was 13 years old and resided with his mother

and nine siblings at his grandmother’s house. Minor’s father was deceased. Minor was

involved in numerous physical altercations at school due to other students bullying him

over his stuttering issues. In addition, minor had received a citation for felony vandalism

on October 18, 2017. That matter was settled out of court on March 8, 2018.

         On December 4, 2018, a section 602 petition was filed alleging minor committed

one count of assault with a deadly weapon (Pen. Code, § 245, subd. (a)(1)), to wit, a

knife.

         While in juvenile hall, minor was disrespectful to staff and his peers, failed to

follow staff directives, lied to staff, and argued with other youths on his unit. Minor,

however, attended school every day without any issues.

         On December 20, 2018, the juvenile court released minor from juvenile hall under

the House Arrest Program (HAP) pending further hearing. Minor complied with the

terms and conditions of HAP.

         At a further pretrial hearing on January 30, 2019, minor’s counsel requested the

court terminate HAP. The probation officer did not object to terminating minor’s house

arrest. The juvenile court was not inclined to terminate minor’s house arrest at that time.

         By February 7, 2019, minor continued to be on HAP. The probation officer noted

that minor had been successful on HAP.



                                                3
       At a further pretrial hearing on February 7, 2019, the juvenile court granted

minor’s counsel’s request to terminate HAP. In addition, the court ordered minor to have

no contact with the victim and to follow all of his mother’s rules.

       On March 12, 2019, the People added a misdemeanor battery (Pen. Code, § 242)

allegation to the petition. Minor thereafter admitted to the battery offense and the People

dismissed the assault with a deadly weapon allegation. The juvenile court found there

was a factual basis for the admission, adjudged minor a ward of the court, and placed him

on formal probation under various terms and conditions in the custody of his mother.

       Approximately three months later, on June 9, 2019, at 10:37 p.m., minor and his

brother R.H. broke into an elementary school by jumping a fence. Once inside, minor

and R.H. went to a large locked “conex” box, forced the sliding door open by kicking the

door several times, and stole several bags of candy. Later, minor and R.H. entered a

classroom through an unlocked window, ransacked the classroom, and stole several cans

of soda. After they set off several motion detectors, an on-call maintenance worker

responded to the school and saw minor and R.H. jump a fence and run. A deputy located

minor and R.H. upon an area check and arrested them.

       On June 11, 2019, a subsequent petition pursuant to section 602 was filed alleging

minor committed one count of misdemeanor second degree commercial burglary (Pen.

Code, § 459; count 1); one count of misdemeanor trespass (Pen. Code, § 602, subd. (m);

count 2); and one count of misdemeanor petty theft (Pen Code, § 488; count 3).




                                             4
       While in juvenile hall, minor displayed unsafe, irresponsible, and disrespectful

behavior. He also displayed gang signs to another youth and threatened to fight the

youth. Furthermore, minor had not begun his anger management/victim awareness

classes as required under the terms and conditions of his probation.

       On June 12, 2019, minor admitted he committed second degree commercial

burglary. In return, the juvenile court dismissed the other two allegations.

       On June 13, 2019, the probation officer interviewed minor’s mother. Minor’s

mother reported that she did not understand why minor committed the offenses because

“she had just purchased snacks for him.” She also stated that minor had not

“comprehended how serious his actions” were. Minor’s mother did not like the situation

and reported to be “heart broken.” Minor informed the probation officer that he

committed the offenses because he was bored and believed it was not a big deal. Minor’s

school records indicated that he had excessive unexcused absences and truancies.

       On June 26, 2019, the juvenile court again declared minor a ward of the court,

ordered him to serve 30 days in juvenile hall with 18 days’ credit for time served, and

continued him on formal probation on various terms and conditions in the custody of his

mother.2

       On October 10, 2019, minor’s probation officer received information from a CFS

social worker that minor and his siblings were being removed from minor’s mother’s


       2 Minor requested that he be released into the custody of his adult sister or his
uncle. However, because his sister’s home was deemed unsuitable, and his uncle’s home
was out of state, these requests were denied.

                                             5
home. The social worker explained that minor’s five-year-old half sister ingested

prescription medication that belonged to minor’s mother while his half sister was

unsupervised. Minor’s half sister was in the Intensive Care Unit at Loma Linda Medical

Center, and minor’s mother was resistant to disclose any information to doctors in fear

she would be arrested. Minor’s younger half siblings were placed in the custody of their

father, and minor and R.H. were placed in a group home pending foster placement.

       On October 29, 2019, a section 241.1 committee recommended minor be removed

from his mother’s custody and made a ward under section 300. The committee also

recommended that minor’s charges under section 602 be dismissed and that his records

be sealed “as he would best benefit from services offered through CFS.”

       On November 1, 2019, a special hearing was held based on a request from the

probation department pursuant to the section 241.1 committee report recommending

minor be placed under the authority of the dependency court. At that hearing, minor’s

counsel argued the petitions should be dismissed and minor’s records sealed in light of

the section 241.1 committee report, minor’s mother having “some significant issues,” and

minor being at a significant risk of being abused or neglected. The prosecutor agreed that

both section 602 petitions should be dismissed, but objected to sealing minor’s records

due to the cases being recent and minor having committed a new offense while on

probation. The prosecutor noted that minor can submit another request to seal his records

at a later date.




                                            6
       The juvenile court dismissed the two petitions based on the probation officer’s

recommendation, ordered formal probation terminated as unsuccessfully completed, and

denied minor’s request to seal his records without prejudice. The court noted minor’s

behavior and his failure to complete any of the required community service or

counseling, despite being on probation for over a year. The court also stated that minor

“can come back and ask to have [his records] sealed at a later time after he’s shown that

he is not committing any new crimes.”

       Minor’s counsel then responded: “And I would just like to add for the record,

because I do intend to at least file an appeal in this matter, I think it’s kind of a first

impression just because it is a 241 issue where they are dismissing this case. Due to the

minor’s age, I believe that if he did not complete his community service and his

counseling, that that would require parental involvement, and if he did not complete those

things that those would not entirely be his fault as he cannot transport himself to

counseling, he cannot attend counseling on his own. And I don’t know what this court

does, but typically in San Bernardino if a kid is under 14, they’re doing community

service as chores at home. So if mom was not arranging that for him, there’s not much

this minor could do in facilitating that without some support from his mother.”

       Minor filed a timely notice of appeal on November 14, 2019.




                                                7
                                              III

                                       DISCUSSION

       A.     Sealing of Juvenile Records Under Section 786, Subdivision (e)

       Minor contends the juvenile court erred in failing to seal his records because the

plain meaning of section 786, subdivision (e), requires sealing the records when a

section 602 petition is dismissed. We disagree.

       Normally, we review a juvenile court’s decision to seal or to refuse to seal records

for abuse of discretion. (In re A.V. (2017) 11 Cal.App.5th 697, 711 (A.V.).) But where,

as here, the court’s decision raises an issue of statutory interpretation, our review is de

novo. (In re Joshua R. (2017) 7 Cal.App.5th 864, 867.) “We start with the statute’s

words, which are the most reliable indicator of legislative intent. [Citation.] ‘We

interpret relevant terms in light of their ordinary meaning, while also taking account of

any related provisions and the overall structure of the statutory scheme to determine what

interpretation best advances the Legislature’s underlying purpose.’” (In re R.T. (2017) 3

Cal.5th 622, 627.)

       Section 786, subdivision (e), provides, in relevant part, “If a person who has been

alleged to be a ward of the juvenile court has their petition dismissed by the court,

whether on the motion of the prosecution or on the court’s own motion, or if the petition

is not sustained by the court after an adjudication hearing, the court shall order sealed all

records pertaining to the dismissed petition in the custody of the juvenile court, and in the




                                              8
custody of law enforcement agencies, the probation department, or the Department of

Justice.” (Italics added.)

       The Legislature amended section 786, subdivision (e), effective January 1, 2018.

(Stats. 2017, ch. 685, § 1.5; In re W.R. (2018) 22 Cal.App.5th 284, 290-291 (W.R.).) The

W.R. court explained the legislative history of subdivision (e) of section 786 as follows:

“The Legislative Counsel’s Digest states: ‘Existing law authorizes a judge of the juvenile

court to dismiss a petition, or set aside the findings and dismiss a petition, if the court

finds that the interests of justice and the welfare of the minor require that dismissal, or if

the court finds that the minor is not in need of treatment or rehabilitation. [¶] This bill

would require, if a person who has been alleged to be a ward of the juvenile court and

has his or her petition dismissed or if the petition is not sustained by the court after an

adjudication hearing, the court to seal all records pertaining to that dismissed petition

that are in the custody of the juvenile court, and in the custody of law enforcement

agencies, the probation department, or the Department of Justice in accordance with a

specified procedure.’ (Legis. Counsel’s Dig., Assem. Bill No. 529 (2017-2018 Reg.

Sess.) as filed Oct. 11, 2017.) According to the bill’s cosponsor, ‘under most

circumstances a youth that has his case dismissed due to insufficient evidence, or in the

interest of justice, without an adjudication must wait until he is at least 18 to petition the

court to seal his record. However, minors that commit and are adjudicated for non-

serious or non-violent offenses can have their records automatically sealed upon

completion of probation. This means that the court orders the petition be dismissed and



                                               9
the juvenile court records are sealed immediately. [Assembly Bill No.] 529 . . . extend[s]

this same process to similar cases where a minor has had his delinquency petition

dismissed without an adjudication due to insufficient evidence, in the interest of justice

or because he is incompetent and not likely to become competent in the foreseeable

future, regardless of the alleged offense.’ (Assem. Com. on Public Safety, Analysis of

Assem. Bill No. 529 (2017-2018 Reg. Sess.) as introduced Feb. 13, 2017, p. 4.)” (W.R.,

at p. 291, italics added.)

       The plain language of the statute refers to dismissals of a petition for a minor

“alleged to be a ward.” In addition, the statute plainly states the court “shall” or must

dismiss a petition for insufficient evidence or if “the petition is not sustained by the court

after an adjudication hearing.” (§ 786.) Here, minor admitted both offenses in the initial

section 602 petition and the subsequent section 602 petition and was declared a ward of

the court in both cases following adjudicated hearings. Although section 786,

subdivision (e), mandates sealing of records upon the dismissal of a section 602 petition,

the language also indicates that subdivision (e) is only applicable before the juvenile

court declares a minor to be a ward or for a minor “alleged to be a ward.” Minor is not a

“minor alleged to be a ward.”

       W.R., supra, 22 Cal.App.5th 284 is instructive. In that case, the minor was found

incompetent to stand trial on a section 602 petition for felony assault. The minor’s

counsel made an oral motion to dismiss the petition under section 782 and the juvenile

court granted it. But the court denied the minor’s motion to seal his juvenile records.



                                              10
(W.R., at pp. 289-290.) The Court of Appeal reversed the juvenile court’s decision. The

court explained, “[T]he petition . . . was dismissed by the court in the interests of justice,

after the minor was found incompetent to stand trial and not likely to become competent

in the foreseeable future. Thus, section 786, subdivision (e) requires the sealing of

records pertaining to that petition as well.” (Id. at p. 292.) The court emphasized that,

where the petition had not been sustained, (1) following an adjudication hearing,

(2) dismissed as part of a plea, or (3) dismissed by the court in the interests of justice

after the minor was found incompetent to stand trial, the minor was entitled to seal his

records under section 786, subdivision (e). (W.R., at pp. 291-292.)

       The plain language of the statute, the legislative history, and governing cases such

as W.R. make clear subdivision (e) of section 786 is not applicable under the

circumstances of this case where minor had been declared a ward of the court and his

petitions had been sustained following adjudicated hearings.

       As the People point out, a comparison of the language in both subdivision (e) and

subdivision (a) of section 786 also supports our position that subdivision (e) is

inapplicable under the circumstances of this case. Section 786, subdivision (a), states in

relevant part: “If a person who has been alleged or found to be a ward of the juvenile

court satisfactorily completes (1) an informal program of supervision pursuant to

Section 654.2, (2) probation under Section 725, or (3) a term of probation for any

offense, the court shall order the petition dismissed. The court shall order sealed all

records . . . .” (Italics added.) Notably, the Legislature chose not to use the phrase, “or



                                              11
found to be a ward of the juvenile court” in subdivision (e) of section 786. The absence

of this language shows the Legislature’s intent in subdivision (e), to provide sealing relief

only to a minor who has not yet been declared a ward of the juvenile court.

       Based on the foregoing, we find subdivision (e) of section 786 is not applicable to

minors who were declared wards by the juvenile court following an adjudication hearing,

whether or not the petition was later dismissed. To conclude otherwise would contradict

the statutory framework as a whole. (See A.V., supra, 11 Cal.App.5th at p. 705 [court

must harmonize the various parts of a statutory enactment by considering the particular

clause or section in the context of the statutory framework as a whole].) As always, our

role in statutory interpretation is to effect the intent of the Legislature. (People v.

Johnson (2006) 38 Cal.4th 717, 723.)

       Accordingly, we conclude the juvenile court did not err in refusing to seal minor’s

juvenile records under section 786, subdivision (e).

       B.     Sealing of Records Under Section 786, Subdivision (a)

       Alternatively, minor contends even if sealing of his records was governed by

section 786, subdivision (a), the juvenile court abused its discretion in denying his

request to seal his records because dismissal of his petitions and termination of his

probation denied him the opportunity to successfully complete probation. He further

asserts that sealing his records would be in the interest of justice.

       Under section 786, subdivision (a), if a ward of the court “satisfactorily completes

(1) an informal program of supervision pursuant to Section 654.2, (2) probation under



                                              12
Section 725, or (3) a term of probation for any offense,” then the court must dismiss the

petition and “order sealed all records pertaining to the dismissed petition.” (§ 786,

subd. (a).) A minor satisfactorily completes a term of supervision or probation if “[1] the

person has no new findings of wardship or conviction for a felony offense or a

misdemeanor involving moral turpitude during the period of supervision or probation and

[2] if the person has not failed to substantially comply with the reasonable orders of

supervision or probation that are within their capacity to perform.” (§ 786, subd. (c)(1).)

       “Substantial compliance is not perfect compliance. Substantial compliance is

commonly understood to mean ‘compliance with the substantial or essential requirements

of something (as a statute or contract) that satisfies its purpose or objective even though

its formal requirements are not complied with.’” (A.V., supra, 11 Cal.App.5th at p. 709.)

By contrast, “successful” completion of probation has been construed as compliance with

every condition of probation. (Ibid.)

       Whether a minor has any new wardship findings or convictions, and whether a

minor has not failed to substantially comply with the probation terms that are within his

or her capacity to perform, are factual matters. (See People v. Superior Court (Jones)

(1998) 18 Cal.4th 667, 680-681.) “Findings of fact are reviewed under a ‘substantial

evidence’ standard.” (Ibid.)

       A decision to grant or deny section 786 relief is reviewed for abuse of discretion.

(A.V., supra, 11 Cal.App.5th at p. 701 [“court has the discretion under section 786 to find

the ward has or has not substantially complied with . . . probation so as to be deemed to



                                             13
have satisfactorily completed it”].) Under this standard, “‘a trial court’s ruling will not be

disturbed, and reversal of the judgment [or order] is not required, unless the trial court

exercised its discretion in an arbitrary, capricious, or patently absurd manner that resulted

in a manifest miscarriage of justice.’” (People v. Hovarter (2008) 44 Cal.4th 983, 1004;

see People v. Kipp (1998) 18 Cal.4th 349, 371 [“[a] court abuses its discretion when its

ruling ‘falls outside the bounds of reason’”].)

       Here, the juvenile court expressly found that minor had not successfully completed

probation. Substantial evidence supports that finding. The record, as set out above,

overwhelmingly shows minor had not substantially complied with his probation

requirements. Minor admitted to committing second degree burglary while on formal

probation and failed to comply with other terms and conditions of his probation. Hence,

under the plain language of section 786, subdivision (a), minor was not entitled to sealing

of his juvenile records. (See A.V., supra, 11 Cal.App.5th at p. 705.)

       Relying on In re G.F. (2017) 12 Cal.App.5th 1 (G.F.), minor claims the People

cannot use the dismissal of a section 602 petition to deprive him of the opportunity to

successfully complete probation. That case, however, is distinguishable from the present

matter.

       In G.F., supra, 12 Cal.App.5th 1, upon the prosecutor’s motion, the section 602

petition was dismissed and the minor was placed on informal supervision pursuant to

section 654, instead of section 654.2. After the minor satisfactorily completed his

program of informal supervision, he moved to seal his records pursuant to section 786.



                                             14
The prosecutor opposed the motion, on the ground section 786 did not apply because the

minor did not complete a program of supervision under 654.2, as specified in section 786.

The trial court found the equities with the minor, but the law with the People, and denied

minor’s motion to seal his records. (G.F., at p. 4.)

       The Court of Appeal reversed, finding that supervision under sections 654 and

654.2 were, in that case, essentially indistinguishable, the dismissal procedure employed

by the prosecutor was not contemplated by the statutory scheme, and the minor was not

told, when he acquiesced to the dismissal under section 654, that his lack of opposition

would result in the loss of his right to record sealing under section 786. (G.F., supra, 12

Cal.App.5th at p. 6.) The court concluded the minor’s entitlement “to relief under

section 786 is also consistent with the purpose of the statute, which is to provide a

streamlined sealing process for minors who satisfactorily complete a program of

supervision or term of probation after a delinquency petition has been filed against them.

(In re Y.A. (2016) 246 Cal.App.4th 523, 526-528.) The People cannot deprive minors of

their right to this relief simply by initiating a premature dismissal of their section 602

petitions pursuant to a ‘motion’ that is contrary to the controlling statutory scheme.”

(G.F., at p. 7.)

       The circumstances of this case are patently different. Here, the section 602

petitions were dismissed so that minor could fall under the jurisdiction of the dependency




                                              15
court.3 In any event, unlike in G.F., minor had failed to comply with the terms of his

formal probation and admitted to committing a second degree burglary while on formal

probation.

       Lastly, minor argues that his records should have been sealed in the interest of

justice. Although minor cannot obtain relief to seal his records under subdivisions (a)

and (e) of section 786, he is not indefinitely precluded from sealing his juvenile records.

Indeed, both the juvenile court and the prosecutor stated that minor can bring a motion at

a later date to seal his records. And, minor may seek relief under section 781. That

statute provides that once minor turns 18 and has not committed any felonies or crimes of

moral turpitude since the juvenile court terminated probation, he may seek to seal his

record under section 781, subdivision (a)(1)(A). (In re O.C. (2019) 40 Cal.App.5th 1196,

1200, 1204.) The petition is required to show that, since the juvenile court’s jurisdiction

was terminated or the section 626 action was dismissed, the person was not convicted of

a felony or a misdemeanor involving moral turpitude, and the person has attained

rehabilitation to the satisfaction of the court. (§ 781, subd. (a)(1)(A).)

       We conclude the juvenile court did not abuse its discretion in denying minor’s

request to seal his records pursuant to section 786, subdivision (a).




       3 “Effective April 30, 2019, San Bernardino County became a single status
county, having previously been a dual status/lead agency county. (§ 241.1, subd. (d); see
the committee’s ‘Single Status Protocol.’)” (In re S.O. (2020) 48 Cal.App.5th 781, 785,
fn. omitted.) Therefore, dual jurisdiction over minor was prohibited and the juvenile
court had to terminate his probation. (Ibid.)

                                              16
                                         IV

                                   DISPOSITION

     The juvenile court’s order denying minor relief under section 786 is affirmed.



                                                            CODRINGTON
                                                                      Acting P. J.
We concur:


SLOUGH
                        J.


FIELDS
                        J.




                                         17
Filed 12/1/20
                           CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FOURTH APPELLATE DISTRICT

                                      DIVISION TWO

 In re D.H., a Person Coming Under the
 Juvenile Court Law.

 THE PEOPLE,
                                                     E074178
          Plaintiff and Respondent,
                                                     (Super.Ct.No. J278867)
 v.
                                                     ORDER CERTIFYING
 D.H.,                                               OPINION FOR PUBLICATION

          Defendant and Appellant.


         THE COURT

        A request having been made to this court pursuant to California Rules of Court,
rule 8.1120(a), for publication of a nonpublished opinion heretofore filed in the above-
entitled matter on November 9, 2020, and it appears that the opinion meets the standard
for publication as specified in California Rules of Court, rule 8.1105(c).

       IT IS ORDERED that said opinion be certified for publication pursuant to
California Rules of Court, rule 8.1105(c). The opinion filed in this matter on
November 9, 2020, is certified for publication.

         CERTIFIED FOR PUBLICATION
                                                               CODRINGTON
                                                                         Acting P. J.
We concur:

SLOUGH
                           J.
FIELDS
                           J.


                                            1